Citation Nr: 0027910	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1971 to December 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the RO. 

The veteran failed to report to a hearing scheduled before a 
Hearing Officer at the RO in June 2000.  



REMAND

At the outset, the Board notes that at this time, the Board 
does not make any determination as to whether the veteran's 
claim for service connection is well grounded.  The Board 
further notes that in claims that are not well grounded, the 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim.  However, the VA may 
be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Historically, the veteran was denied service connection for a 
mental condition in a January 1977 rating decision based on a 
finding that the veteran's service medical records were 
negative for complaints, findings or diagnoses of any 
psychiatric condition.  

Thereafter, the RO again denied the veteran's claim of 
service connection for a psychiatric condition in March 1977 
based on a March 1977 VA examination finding that he suffered 
from a personality disorder.  

In April 1994, the veteran submitted a claim of service 
connection for PTSD.  In August 1995, the veteran was 
afforded a VA psychiatric evaluation.  At that time, the 
veteran reported that he was honorably discharged from active 
service with a "Code II" that had something to do with 
being emotionally unstable.  The veteran indicated that he 
gradually began to have more and more verbal confrontations 
with his superiors in service.  Reportedly, he was eventually 
sent to a psychiatrist for an evaluation after which he was 
discharged from active service.  The VA diagnosis was that of 
chronic, severe schizoaffective disorder, depressed in type; 
manifested by auditory hallucinations, homicidal thoughts, 
suicidal behaviors (in that he puts himself at high risk with 
his verbal and poor emotional control), agitated depression, 
sleep disturbance and impaired concentration.  Also noted was 
alcoholism, excessive, chronic and unremitting; and 
polysubstance abuse, including at least marijuana, PCP and 
probably crack cocaine.  

In support of his claim for service connection, the veteran 
contends that the record currently is incomplete.  He asserts 
that his service personnel records showing the reasons for 
his discharge are not currently contained in the claims file 
and that these records establish that service connection is 
warranted for his claimed disability.  Specifically, the 
veteran contends that he was medically discharged for 
emotional instability and that this should be reflected in 
his service records.

In light of the veteran's assertions that missing records may 
provide a basis for service connection, the Board finds that 
attempt should be made to obtain these records in order to 
complete the veteran's application for his service connection 
claim.  Robinette.  In addition, the RO should inform the 
veteran that must support competent evidence to support his 
claim.  

Finally, the veteran indicated in his September 1996 Form 9 
that he desired to have a hearing before a Member of the 
Board.  Thereafter, in March 2000, the veteran's 
representative indicated that the veteran desired a local 
hearing before the local Hearing Officer.  A local personal 
hearing was thereafter scheduled for June 2000, but the 
veteran failed to report.  However, it is not clear whether 
the veteran is wants to appear for a hearing before a 
Veterans Law Judge.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to request copies of the veteran's 
service personnel records and any other 
service medical records which are not 
already in the claims file.  Particularly 
any service records which would show the 
reason for the veteran's discharge and 
any psychiatric treatment in service.  
These records should be associated with 
the claims file.  The RO should also 
inform the veteran that he may submit 
these records.  

2.  The RO should take appropriate steps 
to contact the veteran to determine if he 
wishes to have a hearing before a 
Veterans Law Judge.  If the veteran 
answers in the affirmative, such a 
hearing should be scheduled.  

3.  The RO should also take appropriate 
steps to contact the veteran in order to 
have him submit copies of all records 
referable to treatment received for the 
claimed psychiatric disorder since 
service.  Specifically, the veteran 
should be instructed he must submit 
medical evidence that tends to support 
his assertions that he currently has 
innocently acquired psychiatric 
disability due to disease or injury in 
service.  

4.  Following completion of the 
development requested hereinabove. the RO 
should review the veteran's claim.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and afforded the 
opportunity to respond thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


